          Case 1:19-cv-02399-RDM Document 28 Filed 01/02/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
 ANDREW G. MCCABE,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )
         v.                                           )
                                                      )
                                                               Civil Action No. 19-2399 (RDM)
 WILLIAM P. BARR,                                     )
 in his official capacity as                          )
 ATTORNEY GENERAL OF THE                              )
 UNITED STATES, et al.,                               )
                                                      )
                       Defendants.                    )
                                                      )

PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO SUPPLEMENT HIS OPPOSITION
    TO DEFENDANTS’ MOTION TO DISMISS AND FOR SUMMARY JUDGMENT

        Plaintiff Andrew G. McCabe respectfully moves the Court for leave to supplement his

 December 23, 2019 Opposition (Dkt. 27) to Defendants’ Motion to Dismiss and for Summary

 Judgment (Dkt. 23). The proposed supplement consists of three statements by President Donald

 J. Trump, which are relevant to ultimate issues of fact bearing on Defendants’ summary judgment

 motion: (1) a December 24, 2019 statement by Trump that post-dates Plaintiff’s Opposition, and

 (2) two earlier Trump statements that became relevant as a result of his December 24 statement.

 The proffered statements are available online and summarized in Plaintiff’s Exhibit (“PX-”) 25,

 attached to the Declaration of Murad Hussain accompanying this motion. Undersigned counsel

 has conferred with opposing counsel, who stated: “Defendants do not agree that the supplemental

 information is relevant, but do not oppose Plaintiff’s motion to supplement the record.”

        Good cause exists to grant Plaintiff’s motion. From this new evidence, a reasonable

 factfinder could easily conclude that (1) on December 24, 2019, Trump took credit for “getting rid

 of” Plaintiff, and thus (2) this December 24 statement directly contradicts Defendants’ arguments


                                               -1-
         Case 1:19-cv-02399-RDM Document 28 Filed 01/02/20 Page 2 of 4



that they decided to fire Plaintiff because of the February 2018 report by the Department of Justice

Office of Inspector General (“OIG Report”). As a result, the new evidence provides additional

material grounds for denying outright Defendants’ summary judgment motion. See Evans v.

Sebelius, 716 F.3d 617, 622-23 (D.C. Cir. 2013) (vacating summary judgment because “the record

supports two plausible interpretations of what happened,” so “a reasonable jury . . . could find the

[agency’s] proffered explanation to be nothing more than a veil for . . . discrimination”); see also

Minute Order, Panarello v Salazar, No. 12-CV-1966 (D.D.C. Mar. 29, 2017) (Moss, J.) (allowing

supplementation of summary judgment record with evidence probative of discrimination claims).

       On December 24, 2019, Trump was asked whether he would pardon Roger Stone, the

recently convicted defendant in U.S. v. Stone, No. 19-CR-018 (D.D.C.). Trump stated in response:

               [H]e’s a good person, and what they did to him is very unfair, in my
               opinion. And what they did to General Flynn is very unfair, in my
               opinion. And what they did to so many others is very unfair.

               And now we found out they’re a bunch of dirty cops. And paid for
               by the DNC, paid for by Hillary Clinton, in many cases — and in
               much. They did a phony dossier. They used the dossier for
               FISA. And now, as you know, the FISA court — and your top judge
               is very much involved — and hopefully, they’re going to do
               something about it. But these were dirty people. These were bad
               people. These were evil people.

               And I hope that someday I’m going to consider it my greatest —
               or one of my greatest achievements — getting rid of them.

PX-25, line 3 (emphases added). In a speech three days earlier, on December 21, Trump used the

phrase “dirty cops” to refer to former FBI leadership. Id., line 2 (“But despite crooked leadership

at the top of the FBI—They were crooked, they were dirty cops, at the top. FBI: great people. But

at the top of the FBI, you had dirty cops.”). And on September 1, 2019, Trump posted on

Twitter.com: “Comey and McCabe (and more) are Dirty Cops.” Id., line 1.




                                               -2-
         Case 1:19-cv-02399-RDM Document 28 Filed 01/02/20 Page 3 of 4



       Trump’s December 24 statement post-dates Plaintiff’s Opposition, and while his other

statements predate the Opposition, they have become relevant context for Trump’s December 24

use of the phrase “dirty cops.”1 Taken together, this new evidence permits a reasonable factfinder

to conclude that when Trump boasted on December 24 of “getting rid of them” as an

“achievement[]” (PX-25, line 3), he was taking credit for causing the firings of both former FBI

Director James Comey and Plaintiff, the former FBI Deputy Director and Acting Director.

       Such a conclusion would discredit Defendants’ stated reason for purportedly firing

Plaintiff. Defendants argue that “[t]he documents charting the course of the Attorney General’s

removal decision establish that the but-for cause behind Plaintiff’s removal” was the OIG Report’s

assertions about Plaintiff’s supposed “lack of candor.” See Defs.’ Mem. in Supp. of Summ. J. at

27. But those removal documents do not state that Trump had any role in the removal decision or

in Defendants’ supposedly “independent lack-of-candor determinations.” See id. at 28. Thus,

Trump’s claim that “getting rid of them” was something he himself “achieve[d]” (see PX-25, line

3) creates a factual dispute about whether Trump, and not the OIG Report, was the reason for

Plaintiff’s purported termination. See Evans, 716 F.3d at 622-23 (“In the end, the record supports

two plausible interpretations of what happened.”).

       The new evidence adds a further material reason to the many existing “reasons that a

reasonable jury might doubt the nondiscriminatory rationale that [Defendants] ha[ve] offered for

the decision to discharge [Plaintiff].” See Brown v. Howard Univ. Hosp., 172 F. Supp. 3d 187,

196 (D.D.C. 2016) (Moss, J.) (denying defendants’ summary judgment motion). Accordingly, the

Court should grant Plaintiff’s leave to supplement.



1
  Cf. Fed. R. Civ. P. 15(d) (permitting supplementation of pleadings with events post-dating the
original filing). This motion does not proceed under Rule 15(d) because Plaintiff’s Opposition is
not a “pleading.” See generally Fed. R. Civ. P. 7.


                                               -3-
        Case 1:19-cv-02399-RDM Document 28 Filed 01/02/20 Page 4 of 4



January 2, 2020                    Respectfully submitted,

                                    /s/ Murad Hussain
                                   Howard N. Cayne (D.C. Bar. No. 331306)
                                   Murad Hussain (D.C. Bar. No. 999278)
                                   Brittany McClure (D.C. Bar No. 1001889)
                                   Owen Dunn (D.C. Bar. No. 1044290)
                                   Ryan D. White (D.C. Bar No. 1655918)
                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   601 Massachusetts Avenue, NW
                                   Washington, DC 20001-3743
                                   Telephone: (202) 942-5000
                                   Fax: (202) 942-5999

                                   Attorneys for Plaintiff Andrew G. McCabe




                                    -4-
           Case 1:19-cv-02399-RDM Document 28-1 Filed 01/02/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                        )
 ANDREW G. MCCABE,                                      )
                                                        )
                        Plaintiff,                      )
                                                        )
           v.                                           )
                                                        )
                                                                 Civil Action No. 19-2399 (RDM)
 WILLIAM P. BARR,                                       )
 in his official capacity as                            )
 ATTORNEY GENERAL OF THE                                )
 UNITED STATES, et al.,                                 )
                                                        )
                        Defendants.                     )
                                                        )

             DECLARATION OF MURAD HUSSAIN IN SUPPORT OF
PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO SUPPLEMENT HIS OPPOSITION
    TO DEFENDANTS’ MOTION TO DISMISS AND FOR SUMMARY JUDGMENT

           I, Murad Hussain, make this Declaration in support of Plaintiff Andrew G. McCabe’s

 Unopposed Motion for Leave to Supplement His Opposition to Defendants’ Motion to Dismiss

 and for Summary Judgment (“Motion for Leave”):

           1.    I am a partner in the law firm of Arnold & Porter Kaye Scholer LLP (“Arnold &

 Porter”), a member of the bar of this Court, and licensed to practice law in the District of Columbia.

           2.    I am counsel of record for Plaintiff Andrew G. McCabe in the above-captioned

 matter.

           3.    Attached hereto as Plaintiff’s Exhibit (“PX-”) 25 is a summary chart entitled

 “Supplemental Chart of Selected Public Statements by Donald J. Trump.” This chart contains text

 from three of Trump’s public statements relevant to Plaintiff’s Motion for Leave and Defendants’

 pending motion for summary judgment, and lists each statement’s publicly available online URL

 source. I created this summary chart to the best of my ability, and prepared any transcriptions of
        Case 1:19-cv-02399-RDM Document 28-1 Filed 01/02/20 Page 2 of 2



audio/video recordings as accurately as possible under the circumstances, given the quality of the

recordings.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on January 2, 2020.

                                               /s/ Murad Hussain
                                              Murad Hussain
                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                              601 Massachusetts Ave, NW
                                              Washington, D.C. 20001
                                              Telephone: (202) 942-5000
                                              Fax: (202) 942-5999
Case 1:19-cv-02399-RDM Document 28-2 Filed 01/02/20 Page 1 of 2




                       PX-25
                              Case 1:19-cv-02399-RDM Document 28-2 Filed 01/02/20 Page 2 of 2



                                  Supplemental Chart of Selected Public Statements by Donald J. Trump

LINE   DATE       TIME (ET)   STATEMENT                                                                                         SOURCE
                                                                                                                                https://twitter.com/realDonaldTrump/status/
 1      9/1/19      9:03      “Comey and McCabe (and more) are Dirty Cops.” Joe DiGenova
                                                                                                                                1168147289027821569

                              But despite crooked leadership at the top of the FBI—They were crooked, they were dirty           https://www.youtube.com/watch?v=J3ic4G
 2     12/21/19      n/a
                              cops, at the top. FBI: great people. But at the top of the FBI, you had dirty cops.               4nu2k&t=55m8s

                              Q   Roger Stone. Are you going to pardon him, sir? He’s been convicted of felonies.
                              THE PRESIDENT: Am I going to pardon him?
                              Q   Yes.
                              THE PRESIDENT: Well, I hadn’t thought of it. I think it’s very tough what they did to Roger
                              Stone, compared to what they do to other people on their side. I think it’s very tough. I think
                              it’s a very tough situation that they did something like that.
                                                                                                                                Official transcript available at:
                              You know, Roger Stone was not involved in my campaign in any way — other than the very,           https://www.whitehouse.gov/briefings-
                              very beginning, before I — I think, I — long before I announced — a little bit. I’ve known        statements/remarks-president-trump-video-
                              Roger over the years. He’s a nice guy. A lot of people like him.                                  teleconference-members-military-palm-
                              And he got very — he got hit very hard, as did General Flynn and as did a lot of other people.    beach-fl
                              They got hit very, very hard. And now they’re finding out it was all a big hoax. They’re
                              finding out it was a horrible thing. It was — we were spied on — my campaign was spied on.
 3     12/24/19      n/a                                                                                                        Video available at:
                              And again, Roger Stone was not a part of it — the campaign. He was somebody I’ve known            https://www.youtube.com/watch?v=73qwK
                              over the years, but not a part of the campaign. Very, very, very early on — long before I —       2BynEo&t=29m53s
                              I think long before I even announced, he was involved in a minor way. But he’s a good
                              person, and what they did to him is very unfair, in my opinion. And what they did to General
                              Flynn is very unfair, in my opinion. And what they did to so many others is very unfair.          Relevant video excerpt begins at:
                              And now we found out they’re a bunch of dirty cops. And paid for by the DNC, paid for by          https://www.youtube.com/watch?v=73qwK
                              Hillary Clinton, in many cases — and in much. They did a phony dossier. They used the             2BynEo&t=31m
                              dossier for FISA. And now, as you know, the FISA court — and your top judge is very much
                              involved — and hopefully, they’re going to do something about it. But these were dirty
                              people. These were bad people. These were evil people.
                              And I hope that someday I’m going to consider it my greatest — or one of my greatest
                              achievements — getting rid of them. Because we have no place in our country for people like
                              that.
        Case 1:19-cv-02399-RDM Document 28-3 Filed 01/02/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                  )
ANDREW G. MCCABE,                                 )
                                                  )
                      Plaintiff,                  )
                                                  )
        v.                                        )
                                                  )       Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                  )
in his official capacity as                       )
ATTORNEY GENERAL OF THE                           )
UNITED STATES, et al.,                            )
                                                  )
                      Defendants.                 )
                                                  )


                                     [PROPOSED] ORDER

       The Court, having considered Plaintiff’s Unopposed Motion for Leave to Supplement His

Opposition to Defendants’ Motion to Dismiss and for Summary Judgment, and having been

sufficiently advised and informed,

       HEREBY ORDERS that Plaintiff’s Motion is GRANTED.



       IT IS SO ORDERED on this the ____ day of ______, 2020.




                                                        RANDOLPH D. MOSS
                                                        United States District Judge
